R E : Case Nv.mher:                                               .   I                             i


                                      J:J- o7-oooJ'8-CR
      Trial C.o.ur± Namher:                         I                                                    ,




                                                                              · RECEIVED IN
                                                                              COURT OF CRIMINAL APPEALS
          v.
          Tht~..      .Sta.te o-f' Te.xas
                                                                                       FEB   2   o2015




.Cocp~s     waS Or is On ycu..r .£/Ill      a.+   a. II       ?



                                             .            .               .        .




           . . ·.'.
                                            Bespec±£ally1 .                            .·




                                                                               r                             .
cc: